Citation Nr: 0424990	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-04 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from November 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO determined that, 
as no new and material evidence had been received, the 
veteran's previously denied claim of entitlement to service 
connection for a bilateral foot condition would not be 
reopened.  The veteran disagreed with this decision later 
that same month.  A statement of the case was issued to the 
veteran and his service representative in January 2000, and 
the veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in March 2000.  In a 
supplemental statement of the case issued in March 2001, the 
RO again concluded that no change was warranted in the denial 
of the veteran's request to reopen his previously denied 
claim.  A videoconference Board hearing was held before the 
undersigned Veterans Law Judge on the issue of whether new 
and material evidence had been received sufficient to reopen 
the previously denied claim of entitlement to service 
connection for a bilateral foot condition in March 2004.

Historically, by decision issued in July 1998, the Board 
denied the veteran's original claim of entitlement to service 
connection for a bilateral foot condition.  As no appeal was 
initiated of this decision, it became final.  38 U.S.C.A. 
§ 7105 (1998).

Because the Board finds that new and material evidence has 
been received sufficient to reopen the veteran's previously 
denied claim, and because additional development is required 
before the Board can adjudicate the merits of the underlying 
service connection claim, the issue of entitlement to service 
connection for a bilateral foot condition is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The July 1998 Board decision denying entitlement to 
service connection for a bilateral foot condition is final.

2.  Evidence added since the July 1998 Board decision bears 
directly and substantially upon the specific matters now 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision, which denied the claim of 
entitlement to service connection for a bilateral foot 
condition, is final.  38 U.S.C.A. § 7105 (1998) (38 U.S.C.A. 
§ 7105 (West 2002)); 38 C.F.R. § 20.302 (1998) (38 C.F.R. 
§ 20.302 (2003)).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a bilateral 
foot condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

In the present case, regarding the issue of whether new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a bilateral foot condition, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted; therefore, the AOJ (in this case, the RO) 
could not have complied with the timing requirement as the 
statute had not yet been enacted.  In Pelegrini, the Court 
noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.

Here, on October 22, 2001, the RO provided notice to the 
veteran regarding what was needed to substantiate a claim for 
service connection, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  See Pelegrini, supra.  Additionally, 
the veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and what constituted new and 
material evidence for the purposes of reopening the claim of 
entitlement to service connection for a bilateral foot 
condition.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the currently appealed rating decision issued in 
April 1999.  Moreover, the notice provided to the appellant 
on October 22, 2001, was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in March 2003, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant also has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Under the circumstances in this case, and especially given 
the favorable decision below to reopen the previously denied 
claim, the veteran has received the notice and assistance 
contemplated by law and adjudication of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for a 
bilateral foot condition poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

As noted above, the Board denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition in July 1998.  The evidence of record at the time 
of this decision included the veteran's service medical 
records, post-service medical records from 1993 to 1998, and 
the veteran's testimony at a Central Office hearing in April 
1998.

A review of the veteran's service medical records indicates 
that, at a Screening Physical Examination for Army 
Recruitment completed in September 1981, the veteran 
specifically denied any medical history of "Fallen Arches 
(flat feet)" and any "injury requiring repeated treatment 
by a doctor."  The veteran was found to meet Army 
recruitment standards.

The veteran reported that he was in good health at his 
enlistment physical examination in October 1981.  He denied 
any medical history of foot trouble.  Clinical evaluation of 
the veteran revealed that his feet were within normal limits, 
and he was found qualified for enlistment in to active 
service.

In January 1982, the veteran complained of pain in the bottom 
of his left foot that had lasted for 1 month.  Objective 
examination of the veteran revealed a callous on the bottom 
of the left foot.  The assessment was early callous 
formation.

In March 1982, the veteran complained of pain on the plantar 
surface of the right foot.  Physical examination of the 
veteran revealed callous formation on the small toe of the 
right foot.  

The veteran complained of pain in the right foot due to a 
corn and sharp pain on walking on outpatient examination in 
June 1983.  The in-service examiner noted that the veteran 
had a history of corns for the previous year.  Objective 
examination of the veteran revealed a corn on the fifth 
distal phalange of the right foot.  The assessment was a corn 
on the fifth distal phalange of the dorsal aspect of the 
right foot.

In November 1983, the veteran complained of a corn on the 
small toe of the right foot that had lasted for 6 months.  
Objective examination of the veteran revealed a 1/8 inch 
diameter corn on the right fifth phalange.  The assessment 
was a corn.

The veteran complained of a corn on the small toe of the 
right foot that had lasted for a year when seen in January 
1984.  He stated that his shoes seemed to fit well and his 
callous had been pared down previously.  Physical examination 
of the veteran revealed a 11/2 inch diameter callous on the 
lateral aspect of the right fifth toe over the proximal 
interphalangeal joint, pain on direct pressure, and no signs 
of infection.  X-rays showed no significant abnormality in 
the right foot.  The assessment included a callous on the 
right fifth toe.

The veteran complained of increased pain when walking due to 
a corn on the little toe of the right foot on outpatient 
treatment in March 1984.  Objective examination of the 
veteran revealed a corn on the fifth toe of the right foot 
and increased callous growth around this corn.  The 
assessment was a corn.

On a "Screening Note of Acute Medical Care" dated in August 
1984, it was noted that the veteran had a hard mass on the 
sole of his foot.

A copy of the veteran's separation physical examination was 
not available for review.

A review of the veteran's post-service outpatient treatment 
reports from 1993 to 1998 indicates that he was treated 
during this period for bilateral foot complaints.  He was 
first treated for complaints of bilateral foot pain by a 
private examiner in June and July 1993.  Physical examination 
of the veteran revealed hallux valgus deformity bilaterally 
with multiple contracted digits, plantar fasciitis, and 
pronation syndrome.  X-rays showed no heel spur.  

VA outpatient treatment records dated from June to October 
1996 included a diagnosis of mild mid-foot arthritis, x-rays 
showing degenerative changes in the mid-foot bilaterally, and 
a diagnosis of chronic degenerative joint disease of the 
feet.  The VA examiner diagnosed plantar fasciitis after the 
veteran returned with complaints of continued foot pain in 
July 1997, although there were no calluses present on 
physical examination of the veteran completed at that time.  
Bilateral diffuse calluses of the plantar foot surfaces and 
of the fourth and fifth toes of the right foot were seen on 
physical examination of the veteran in April 1998.

At his Central Office hearing in April 1998, the veteran 
testified that he had experienced problems with his feet 
during service and related these problems to jumping down 
from trailers, running, and marching during service.  He also 
contended that his current bilateral foot condition had been 
related to his active service by a private physician.

In a statement received at the RO in March 1999, the veteran 
requested that his previously denied claim of entitlement to 
service connection for a bilateral foot condition be 
reopened.  A review of evidence attached to this statement 
indicates that it consisted of duplicate medical records 
previously considered by VA.

The evidence submitted to reopen the claim includes VA 
outpatient treatment records, a private treatment record 
dated in February 2000, a private examiner's statement in 
August 2000, opinions from private examiners dated in March 
and April 2004, the veteran's testimony at his 
videoconference Board hearing held before the undersigned 
Veterans Law Judge in March 2004, and lay statements.

A review of the veteran's VA outpatient treatment records 
from June 1996 to December 1999 shows that, on a VA Medical 
Certificate dated in June 1996, the veteran complained of 
sharp shooting pain in both feet that had lasted for more 
than 10 years and had worsened progressively.  Physical 
examination of the veteran revealed that his feet were warm 
and there was discomfort under the heels.  The assessment 
included plantar fasciitis.  The assessment was changed to 
chronic foot pain following outpatient treatment later in 
June 1996.

In an opinion dated in November 1997, the VA examiner stated 
that the veteran had mild degenerative joint disease in his 
mid-foot region with diabetic polyneuropathy and 
radiculopathy causing pain in his bilateral lower 
extremities.  

The veteran complained of painful calluses on VA outpatient 
treatment in April 1998.  He stated that they had been a 
daily recurring problem since his separation from service. 
Objective examination of the veteran revealed bilateral 
diffuse calluses on the plantar surfaces of the feet and 
painful corns (kelomas) on the fourth and fifth toes of the 
right foot.  The impression was painful keratoses.

On VA outpatient treatment in December 1999, the veteran 
complained of chronic calluses on the fifth toe of the right 
foot and hyperkeratosis on the bilateral feet.  He stated 
that these symptoms had begun during service.  The VA 
examiner stated that he had reviewed part of the veteran's 
medical records.  Objective examination of the veteran 
revealed lateral hyperkeratosis on the right foot and 
bilateral hyperkeratosis of the feet.  The assessment was 
hammertoe.

The veteran submitted a lay statement and additional evidence 
in support of his claim in January 2000.  A review of this 
evidence shows that it consisted of duplicate medical records 
previously considered by VA.  In her lay statement, J.M.R, 
R.N., stated that she had cared for the veteran's feet from 
June 1985 to April 1995 and that he had experienced "much 
pain and discomfort from bilateral corn[s] and calluses" 
during that time.

In a statement received at the RO in March 2000, the veteran 
stated that he had been placed on multiple physical profiles 
and been given restricted duty on multiple occasions during 
active service due to his bilateral foot condition.  

Attached to this statement was a private outpatient treatment 
record from February 2000 in which the veteran complained of 
pain along the plantar aspects of both feet and problematic 
calluses along the heel and lateral aspect and across the 
metatarsals of both feet.  Physical examination of the 
veteran revealed neutral alignment on standing and a typical 
callous pattern stemming from the heels out along the lateral 
mid-foot out to the forefoot across the metatarsals.  The 
private examiner noted that there was no excessive cavus to 
explain the callous pattern by itself.  The dorsal skin was 
in good condition and there was no suggestion of edge 
calluses.  X-rays showed some mild arthritic change in the 
foot diffusely but no mal-alignment.  The examiner concluded 
that the veteran's overall objective clinical examination 
really did not provide enough support for a claim of 
disability due to foot pain, although a positive bone scan 
indicating the degree of inflammation in the feet might 
support such a claim.  The assessment was primarily chronic 
plantar foot pain related by the veteran to diffuse callous 
formations.  In an addendum to this report, the examiner 
stated that the veteran's bone scan had shown some mild 
increased uptake in the foot consistent with arthritic 
changes.  The examiner concluded that this supported the 
veteran's complaint of foot pain.

In a second lay statement submitted in March 2000, the 
veteran contended that his bilateral foot condition had begun 
in service and had resulted in his currently diagnosed hammer 
toe of the right foot.

In a statement received at the RO in August 2000, a private 
examiner stated that the veteran had x-rays of his right foot 
and ankle taken at a private facility back in November 1977.  
These x-rays had shown degenerative and traumatic 
abnormalities of the right foot and right ankle.  
Unfortunately, as these x-rays were more than 20 years old, 
they were no longer available for review.

On VA outpatient treatment in October 2001, no pertinent 
complaints were noted.  Objective examination of the veteran 
revealed vague mid-foot pain bilaterally and there was no 
hyperkeratotic skin present.  The assessment was chronic 
osteoarthritis of the mid-foot.

At his videoconference Board hearing in March 2004, the 
veteran testified that, prior to entering active service, he 
had been treated for a calcium deposit but that he had 
experienced no foot problems for four years prior to his 
enlistment.  The veteran stated that he had felt too 
intimidated by his drill sergeant to report foot pain 
experienced during basic training.  He also testified that he 
had not been assigned any physical profiles due to his foot 
pain.  The veteran stated that he had self-treated his 
bilateral foot pain for several years following separation 
from service.  Finally, the veteran contended that his 
bilateral foot condition was related to service.  

The veteran submitted additional medical evidence in support 
of his request to reopen the previously denied claim 
following his March 2004 videoconference hearing and waived 
RO jurisdiction over this evidence.  The additional medical 
evidence consisted of a medical opinion from one private 
examiner and a report of private outpatient treatment in 
March 2004.  

In his March 2004 medical opinion, the private examiner 
stated that x-rays of the veteran's right foot showed 
evidence of pronation and subluxation, and exostosis 
formation at the dorsal aspect of the naviculocuneiform 
joints.  This examiner concluded, "Overall, on reviewing his 
notes and history, there were foot problems prior to entering 
the military service which became much worse while in basic 
training.  [The veteran] sought treatment at that time and 
has [had] continuing problems since then."  He diagnosed 
chronic plantar fasciitis, right foot, pronation of the right 
foot and ankle, and osteoarthritis of the mid-foot.  

A review of the March 2004 private outpatient treatment 
report indicates that the veteran complained of diffuse pain 
in his feet.  He requested an "evaluation regarding [the] 
impact of his former military career on the current status of 
his feet."  Physical examination of the veteran revealed a 
standard diffuse callus distribution along the lateral border 
and across the metatarsal heads of both feet, no intractable 
plantar keratoses, and intact skin throughout the feet.  X-
rays showed no evidence of progression of prior mild 
arthritis.  This examiner commented, "[The veteran] 
previously had documentation of having had foot complaints 
while in service[,] so it makes sense that these complaints 
can be related to that service."  The assessment was 
persistence of mild arthritis in both feet.  

In April 2004, the veteran submitted a medical opinion from a 
private examiner to the Board in which he stated that it was 
more likely than not that the veteran had developed chronic 
bilateral foot conditions during service and that it was as 
least as likely as not that the veteran's currently diagnosed 
bilateral foot conditions had been aggravated by his active 
service.  This examiner stated that he had reviewed the 
veteran's service medical records.  The veteran waived RO 
jurisdiction over this evidence.

Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for a bilateral foot 
condition.  

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the June 1992 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  The veteran's request to reopen his claim of 
entitlement to service connection for a bilateral foot 
condition was filed prior to this date, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2001).

Upon a review of the evidence submitted since the July 1998 
Board decision, the Board finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a bilateral foot condition.  Specifically, the medical 
opinions submitted in March and April 2004 from private 
physicians indicate that the current bilateral foot 
conditions may be related to service. This evidence is not 
only new, but is also material because it provides 
information not previously considered which is relevant and 
probative to the issue at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  

Having determined that new and material evidence has been 
received, the veteran's previously denied claim of service 
connection for a bilateral foot condition is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a bilateral foot 
condition, this claim is reopened.


REMAND

Although the evidence has been found to be new and material, 
additional information is needed prior to the readjudication 
of the claim on the merits.  Specifically, none of the 
medical opinions provide a rationale for their conclusions 
linking his foot disorder to service.  The March 2004 opinion 
stated that because he had documented foot complaints while 
in service, it "makes sense" that these complaints can be 
related that that service.  That examiner diagnosed mild 
arthritis of both feet.  The other March 2004 opinion noted 
that the veteran had foot problems prior to service which 
became much worse while in basic training.  His diagnoses 
were chronic plantar fasciitis, pronation of the foot and 
ankle, and osteoarthritis of the midfoot.  The April 2004 
opinion stated that it was more likely than not that the 
veteran developed "chronic bilateral foot conditions" 
during service and that it was as likely as not the 
"presently diagnosed bilateral foot conditions" were 
aggravated by active service.  That physician provided no 
indication of what the "presently diagnosed foot 
conditions" were, no results of any physical examination, 
and no rationale for his opinion.  Although this physician 
indicated that he had reviewed the veteran's service medical 
record, it is not clear whether any of the other opinions 
were rendered after such a review.

The Board notes that the veteran's service medical records 
reveal treatment for corns or calluses, primarily on the 
right foot.  An x-ray in 1984 revealed no abnormality of the 
right foot.  None of the medical opinions linking his present 
"bilateral foot conditions" to service has provided any 
rationale for the conclusion that current diagnoses of 
arthritis and plantar fasciitis are related to corns and 
calluses, the only foot condition treated in service.  This 
is especially important given the negative foot x-ray in 1984 
and given only a single complaint related to the left foot in 
service.

Therefore, the Board is of the opinion that the veteran 
should be scheduled for a VA foot examination in order to 
determine the nature, extent, and etiology of his claimed 
bilateral foot condition.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any additional VA and 
non-VA health care providers not 
previously identified who have treated 
him for a bilateral foot condition 
between his separation from service in 
May 1985 and the present.  Specifically, 
the RO should obtain the veteran's up-to-
date treatment records from the VA 
Medical Center in Columbia, South 
Carolina, as well as any other pertinent 
records identified by the veteran which 
are not currently of record.  If no such 
records can be located, the RO should 
document such in the veteran's claims 
folder, and notify the veteran and his 
representative of the problem.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a foot 
examination by a specialist in 
orthopedics or podiatry to determine the 
nature, extent, and etiology of any foot 
disorder found on examination or 
otherwise noted.  Send the claims folder 
to the examiner(s) for review.  Request 
that this examination include all 
standard studies and tests.  

The examiner should conduct an 
examination and identify all foot 
disorders.  Additionally, based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles, the examiner must 
provide an opinion regarding the etiology 
of any diagnosed foot disorders.  
Specifically, the examiner should provide 
an opinion on whether the any of the 
veteran's foot condition(s) is/are 
related to service or any incident of 
service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  If the examiner 
determines that any foot disorder existed 
prior to service, then he/she should 
provide an opinion as to whether the 
disorder was permanently aggravated by 
service.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral foot 
condition.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate ction must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



